

Summary of Mortgage Contract of Maximum Amount ( the “Contract”) entered into by
and between Shenzhen BAK Battery, Co., Ltd (the “Mortgager”) and Shenzhen
Eastern Branch, Agricultural Bank of China( the “Creditor”) on Nov. 27th, 2008


Main contents:
 
Ø
Contract number: No. 81906200800002148;

 
Ø
In order to guarantee the indebtedness of Shenzhen BAK Battery Co., Ltd. (the
“Obligor”) towards the Creditor under the Comprehensive Credit Facility
Agreement of Maximum Amount (No. 81001200813170001), the Mortgager agrees to
pledge its land use rights certificate of BAK Industrial Park to the Creditor.

 
Ø
Scope of Guaranty: The guaranty shall cover all of the loan principal, interest,
penalty interest, breach of contract compensation, damages, undertaking fee and
all the expenses such as litigation cost, lawyer’s fee, notification cost and
public notice cost etc. which is incurred to the Creditor in realizing its
creditor’s right.

 
Ø
Collaterals: The Mortgager agrees to pledge its land use right certificate of
BAK Industrial Park to the Creditor.

 
Ø
Breach of Contract Penalties: additional 20% of the maximum amount secured in
this Contract and full compensation for the Creditor’s loss due to the
Mortgager’s breach of contract;



 
Ø
Headlines of the articles omitted:

 
Ø
Termination and explanation

 
Ø
Payment on demand

 
Ø
Undertakings of the Mortgager

 
Ø
Validity of the Creditor’s Right

 
Ø
Occupancy of Collaterals

 
Ø
Insurance of Collaterals

 
Ø
Mortgage Registration

 
Ø
Realizing of Creditor’s Right

 
Ø
Fees

 
Ø
Dispute settlement

 
Ø
Effectiveness

 
Ø
Notification

 
Ø
Supplement articles

 
 
1

--------------------------------------------------------------------------------

 